                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

Wendy C.H. Wellin, on behalf of the Estate of         )       C/A No. 2:16-cv-0414 DCN
Keith S. Wellin, as its duly Appointed Special        )
Administrator,                                        )
                                                      )
                       Plaintiff,                     )                ORDER
                                                      )
               -vs-                                   )
                                                      )
Thomas M. Farace, Esq., individually and as agent     )
for Nixon Peabody, LLP and Nixon Peabody              )
Financial Advisors, LLC; Nixon Peabody, LLP and       )
Nixon Peabody Financial Advisors, LLC,                )
                                                      )
                   Defendants.                        )
_______________________________________               )

       The above referenced case is before this court upon the Special Master’s recommendation

regarding defendants’ motion for protective order preventing plaintiff from asking any further

deposition questions of defendants’ expert witness, Professor Jay Carlisle, related to Professor

Carlisle’s discussion with defendant counsel in preparation for his deposition (ECF No. 110). It was

recommended as follows:

       A.      As to questions 1, 2, 4, 5, 6, 7, 11, 12, 13, 15, 18, 19, 20, 21 and 22 that defendants’
               motion for protective order against disclosure be granted;

       B.      As to questions 3, 8, 9, 10 and 14 that defendants’ motion for protective order against
               disclosure be denied, and the witness required to answer the questions; and

       C.      As to defendants’ motion to terminate the remaining two and one-half hours of
               Professor Carlisle’s deposition that the motion be denied and deposition be
               reconvened.

       This court is charged with conducting a de novo review of any portion of the Special

Master’s report to which a specific objection is registered, and may accept, reject, or modify, in

whole or in part, the recommendations contained in that report. 28 U.S.C. § 636(b)(1). However,

absent prompt objection by a dissatisfied party, it appears that Congress did not intend for the

district court to review the factual and legal conclusions of the Special Master. Thomas v Arn, 474

U.S. 140 (1985). Additionally, any party who fails to file timely, written objections to the Special
Master’s report pursuant to 28 U.S.C. § 636(b)(1) waives the right to raise those objections at the

appellate court level. United States v. Schronce, 727 F.2d 91 (4th Cir. 1984), cert. denied, 467 U.S.

1208 (1984). No objections have been filed to the Special Master’s report and recommenda-

tion.

        A de novo review of the record indicates that the Special Master’s report accurately

summarizes this case and the applicable law. Accordingly, the Special Master’s report and

recommendation is AFFIRMED, and defendants’ motion for protective order is GRANTED IN

PART and DENIED IN PART as follows:

        A.     GRANTED as to questions 1, 2, 4, 5, 6, 7, 11, 12, 13, 15, 18, 19, 20, 21 and 22,

        B.     DENIED as to questions 3, 8, 9, 10 and 14. The witness is required to answer these

               questions, and

        C.     Defendants’ motion to terminate the remaining two and one-half hours of Professor

               Carlisle’s deposition is DENIED. The deposition shall be reconvened.

        AND IT IS SO ORDERED.



                                                       David C. Norton
                                                       United States District Judge


February 6, 2019
Charleston, South Carolina


                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified that any right to appeal this Order is governed by Rules 3
and 4 of the Federal Rules of Appellate Procedure.
